Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendment to the claims filed on August 18, 2021 do not comply with the requirements of 37 CFR 1.121(c) because the text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. 

Examiner acknowledges and appreciates the amendment filed on Aug. 18, 2021 which overcomes the objection to the Brief Description of the Drawings and includes a new title which provides informative value in classifying and searching; and a replacement set of drawings.  Thank you!   

Applicant's arguments filed August 18, 2021 have been fully considered but they are not persuasive.

Re: Page 11 of 15 Section IV – Claim 1 - The ground pin contacts (26) of Oddesen et al. formed as part of the mounting bracket (16) which also serves as a grounding buss (14) is no different than Fig. 5B of the claimed invention with grounding pin contacts (201) formed as part of a mounting bracket (54) which also serves as a grounding buss (50).

Re: Amended Claim 2 – none of the disclosed ground pin receiving ports (170) are “defined” by the mounting bracket (54).  Bear in mind, the mounting bracket is also the ground buss on which the ground pin contacts are formed, so they are “defined” by that which they are a part of, the mounting bracket, which is the ground buss on which the ground pin contacts are formed.

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.


Claim Rejections - 35 USC § 102
Claims 1-4 are rejected under 35 U.S.C. §102(a)(1) as anticipated by               Oddsen et al.  (US 8,439,692).

With respect to Claim 1; Oddsen et al. discloses an outlet for supplying electric power to one or more plugs [Figs. 5, 6, 12], comprising: a grounding buss 14; the grounding buss comprising at least one mounting bracket 16; and at least one exterior ground pin receiving port 8; the at least one exterior ground pin receiving port comprising a ground pin contact 26; the ground pin contact formed on the mounting bracket [Fig. 12].

With respect to Claim 2; Oddsen et al. discloses the outlet for use with plugs with ground pins for insertion into the exterior ground pin receiving port [Col. 5, lines 37-39], further comprising: an exterior outlet body having an exterior [Figs. 5, 6]; and the exterior ground pin receiving port 8 further comprising an open slot [Fig. 8] formed in the exterior outlet body 2 and defined by the mounting bracket [at 26];  such open slot 8 exposes an inserted ground pin to the exterior of the exterior outlet body [Fig. 10 – at 26].

With respect to Claim 3; Oddsen et al. discloses the outlet for use with plugs with ground pins for insertion into the exterior ground pin receiving port 8, further comprising: an exterior outlet body [Figs. 5, 6] having an exterior; the mounting bracket 16 being outward of the exterior outlet body [Fig. 8]; and the grounding buss 14 further comprising an interior ground pin contact [one blade that makes up 26] opposing the ground pin contact [the other blade that makes up 26] formed on the mounting bracket;  an inserted ground pin contacts the interior ground pin [Fig. 3].


With respect to Claim 4; Oddsen et al. discloses the grounding buss 14 further comprising a second mounting bracket [also 16]; two interior ground pin receiving ports [formed by the areas created outside of 44 – Fig. 13]; and a second exterior ground pin receiving port 8; the second exterior ground pin receiving port comprising a second ground pin contact 26; the second ground pin contact formed on the second mounting bracket [Fig. 12].
Claim Rejections - 35 USC § 103
Claims 8-11 are rejected under 35 U.S.C. §103 as being unpatentable over Oddsen et al.  (US 8,439,692).
The same reasoning applied in the rejection of apparatus claims 1-4 mutatis mutandis, applies to the subject-matter of method claims 8-11, given the apparatus is considered inseparable from the method of using the apparatus.

Allowable Subject Matter
Claims 5-7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Regarding claim 5;  allowability resides at least in part with the prior art not showing or fairly teaching an outlet comprising at least two reversible plug port groups, each reversible plug port group comprising two neutral blade receiving ports on opposing sides of a hot blade receiving port in conjunction with ALL the remaining limitations within claims 1, 4 and 5.


Regarding claim 6;  allowability resides at least in part with the prior art not showing or fairly teaching an outlet comprising at least two reversible plug port groups, each of the at least two reversible plug port groups comprising a hot receiving port; and a set of two neutral receiving ports; one each of the neutral receiving ports spaced apart to each side of the hot receiving port; and at least one USB ports located between the at least two reversible plug port groups in conjunction with ALL the remaining limitations within    claims 1 and 6.

Regarding claim 7;  allowability resides at least in part with the prior art not showing or fairly teaching an outlet comprising a hot buss forming two sets of hot blade contacts; and a neutral buss forming four sets of neutral blade contacts; the grounding buss comprising opposing distal ends, and a center portion; two mounting brackets; and two sets of ground pin contacts extending from the center portion in conjunction with ALL the remaining limitations within claims 1 and 7.

Regarding claims 12 and 14;  allowability resides at least in part with the prior art not showing or fairly teaching an outlet comprising a hot buss forming two sets of hot blade contacts; and a neutral buss forming four sets of neutral blade contacts in conjunction with ALL the remaining limitations within respective claims 1, 8, 12 and 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire                      THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833